Exhibit 10.51

INTERNATIONAL LONG-TERM ASSIGNMENT LETTER

Date: May 20, 2013

Employee: Eric Schwartz

Dear Eric,

Pursuant to our recent discussions, I would now like to confirm your forthcoming
assignment in Amsterdam, The Netherlands. The detailed provisions of your
compensation and benefits package are governed by Equinix’s International
Long-Term Assignment and Relocation Policy, which have been discussed with you.
The purpose of this letter is to specify the details relating to your
assignment. This letter should be read in conjunction with the International
Long-Term Assignment and Relocation Policy. In the event of any conflict between
the terms of this letter and such International Long-Term Assignment and
Relocation Policy, the terms of this letter shall apply. This offer is
contingent upon your ability and/or the company’s to secure all necessary visas,
work permits, and other mandated host-country requirements.

We anticipate your assignment will begin July 1, 2013 and will last 3 years,
with a return date of June 30, 2016. This time frame may be adjusted, if
necessary, in accordance with your and Equinix needs.

As an employee of Equinix (the “Company”), your position will be that of
President, EMEA, reporting to Steve Smith.

Compensation and Benefits:

Your compensation and benefits package is designed to provide you with a level
of income and benefits that fairly compensate you during your international
assignment. To this end, we have taken into consideration the additional costs
that you may reasonably anticipate as a result of living abroad.

Compensation

You will be an employee of Equinix (EMEA) B.V., paid on the Netherlands payroll
under a contract of employment with Equinix (EMEA) B.V., Luttenbergweg 4, 1101
EC, Amsterdam Zuidoost, The Netherlands. Your annual base salary for this
assignment will be $363,000 USD or €279,231 Euro. Salary actions, including
timing and amounts of increases, will be consistent with the salary program in
effect for the Company’s executive officers. Typically, while you are on
assignment, your bonus eligibility will not change.

Benefits

Life insurance, business travel accident insurance, retirement plans and
disability coverage will be provided under the Netherlands benefits programs,
while healthcare coverage will continue to be provided by the United States
under a global medical plan while on assignment. Any vacation/holiday balance
you have accrued in the United States will be paid at the beginning of your new
assignment, as you will no longer be on the United States payroll and benefits.
While you are in the Netherlands, you accrue vacation/holiday according to the
Netherlands schedule. Working hours, public holidays, and sick leave will follow
policies in effect for the Netherlands.

 

Page 1 of 6



--------------------------------------------------------------------------------

Tax Assistance:

You will be responsible for complying with any and all applicable income tax
regulations in the Netherlands and in any other countries where you are required
to pay taxes. During this assignment, Equinix will pay for you to receive tax
assistance from Deloitte. A representative from Deloitte will contact you prior
to your departure for this assignment to arrange a meeting to discuss the impact
of foreign earnings on personal income and related government and social
security taxes. This meeting must take place before your final relocation travel
can be authorized.

Upon your arrival in the Netherlands a representative from Deloitte will contact
you to arrange a meeting to discuss the requirements for tax compliance in the
US, UK and the Netherlands. It is critical that these meetings occur in order to
ensure that you will receive coverage under Equinix’s Tax Equalization Policy.

As a part of Equinix’s Tax Equalization Program, Equinix has designed the policy
so you should not pay any more or less income taxes than you would have paid
were you to remain working in your home country. Please review the attached copy
of Equinix Tax Equalization Policy for further details.

Assignment Allowances and Reimbursements:

You will be entitled to the following allowances or reimbursements to cover
additional costs incurred as a result of your international assignment.

Ÿ COLA - This allowance of €1918.21 Euro per month will be reviewed periodically
and may increase or decrease depending on factors current at the time of review.

Ÿ Direct Paid Housing or Housing Allowance - Reimbursement up to a maximum of
€13,500 Euro per month.

Ÿ Utilities Allowance - Reimbursement up to a maximum of €500 Euro per month.

Ÿ Mail Forwarding – Equinix will reimburse the cost of forwarding personal mail
to the host country.

Ÿ Home Trips - Equinix will provide 2 annual Home Leave trips per year for each
of your family members. Airfare, car rental and hotel will be reimbursed.

Ÿ Automobile Assistance - If applicable, an automobile allowance will be
provided in the host location.

Ÿ Dependent Schooling - Equinix will reimburse the costs for schooling per the
Long Term Assignment and Relocation Policy of the employee’s dependents at the
International School of Amsterdam.

Ÿ Storage of Household Goods - Equinix will cover expenses for packing of all
household items which the employee wishes to store in the US and UK, and
delivery to the selected mover’s warehouse and back to the employee’s residence
at the end of the international assignment. All items stored will be insured at
full replacement value under the contract with the moving company. If it becomes
necessary to access items that are stored during the assignment (e.g., during
home visits), it will be at the employee’s arrangement and expense.

Ÿ Transportation of (UK) Household Goods – Equinix will provide complete moving
services, including packing, loading, shipping, and insurance of household goods
to the host country and to a secondary location in the UK, if necessary.

 

Page 2 of 6



--------------------------------------------------------------------------------

Please notify Gina Glover, your Relocation Specialist, of any changes in family
size within 30 days while you are on assignment, as these changes may affect the
structuring of your allowances.

Relocation:

To defray a portion of the expenses associated with your move to the
Netherlands, Equinix will pay you a one-time, lump-sum resettlement allowance
equivalent to one month of your base salary, net of taxes, up to a maximum of
$10,000 USD or €7,631.00 Euro, to be paid in 2013.

To assist you with specific, one-time costs associated with your relocation,
Equinix will reimburse you the cost you incur to secure or renew passports. The
cost to obtain visas for you and your family will be paid directly by the
Company to Equinix’s Immigration provider.

Equinix will arrange and pay for the movement of your household goods from the
UK to the Netherlands. Weight limits will be based on Equinix policy. Equinix
will pay for up to 30 days of rental housing for you and your family upon your
arrival if necessary, and up to 30 days temporary housing, if applicable.

Repatriation:

At the end of this assignment in the Netherlands Equinix will arrange and pay
for the movement of your household goods to your home country, or to the
location of your next Equinix assignment, if any. The limits, as applicable upon
transfer to your host location, will be based on Equinix policy. Equinix will
pay for up to 30 days of rental housing for you and your family upon your
return, if necessary, and up to 30 days temporary housing, if applicable.

General:

Equinix personnel policies and standards of business apply to your assignment,
unless a Company representative, who is authorized to make exceptions, provides
a written exception. These policies may be changed from time to time as legal
requirements may dictate, new practices may require, or for other reasons at the
discretion of the Company.

It is Equinix’s intention that every effort will be made to assist you in
finding a job upon your repatriation. While this does not constitute a job
guarantee, it is clearly in Equinix’s interest to utilize your skills and
experience after your assignment.

This assignment permits you the opportunity to gain valuable global business
experience, as well as to perform important work for the Company. If you are in
agreement with the conditions of your assignment as outlined in this letter and
in the attached policies, please sign and return a copy of this letter to Anita
Kriek, akriek@equinix.com. Another copy should be retained for your records.

Nothing herein is intended to create an employment contract or a promise of
employment for a fixed term or for an indefinite term with Equinix, Inc.

For our part, we are delighted that you have agreed to undertake this
assignment. We wish you every success in your professional capacity and hope
that you will enjoy a rewarding experience living and working in the
Netherlands.

Regards,

 

/s/ Steve Smith   Name: Steve Smith Title:  CEO, Equinix, Inc.

 

Page 3 of 6



--------------------------------------------------------------------------------

By accepting this assignment, you grant to Equinix management and HR, wherever
they may be located, to utilize and process your personal information for
purposes related to your employment at Equinix. This may include transfer of our
personnel records outside of your home country. All personnel records are
considered confidential and access will be limited and restricted to individuals
who need to know or who will process that information. Equinix will share your
personnel records as needed with third parties assisting in the administration
of your international assignment.

I have read and I fully understand and accept the terms and conditions of the
assignment as outlined in this letter and the attached copy of Equinix’s
International Long-Term Assignment Policy, which will be subject to periodic
review.

 

      /s/ Eric Schwartz             21/5/13 Signed      

Date

         

 

Distribution:

 

Signed Original to: Anita Kriek

Copies To:

 

Eric Schwartz

 

Plus Relocation

 

Deloitte

 

Attachments:

     Tax Equalization Agreement      Equinix’s Long Term International
Assignment and Relocation Policy

 

Page 4 of 6



--------------------------------------------------------------------------------

INTERNATIONAL ASSIGNMENT TAX EQUALIZATION POLICY AGREEMENT

I acknowledge having read the attached Tax Equalization Policy (the “Policy”) of
Equinix (“Equinix”) and understand the personal impact of the Policy. Any
questions concerning this Policy with Equinix have been fully explained to my
satisfaction. I accept that all interpretations under this agreement shall be
controlled by the Policy of Equinix, which is included as part of this
agreement.

Equinix shall have the right and privilege at any time it deems necessary and
proper to amend, add, or delete provisions to and from this Policy without prior
notice.

I understand and agree that all tax positions affecting income, deductions and
credits outside the scope of the Policy (i.e., amounts not covered by the
Policy) are the responsibility of the employee. Equinix is not liable for any
taxes, penalties, or interest resulting from a successful challenge by any tax
authority of any item not covered by the Policy.

In addition, I understand the employee is fully responsible for all penalties
and interest charges assessed by any tax authority due to the employee’s failure
to (1) provide information to Deloitte on a timely basis, (2) notify Deloitte of
any significant personal income or investment transactions, or (3) cooperate
with Equinix with respect to the tax equalization process.

I understand and agree that Equinix will reduce my compensation by an estimated
hypothetical tax. The estimated hypothetical tax is an amount which approximates
my periodic estimated tax deductions calculated with reference to compensation,
benefits, deductions and credits otherwise available to me had I remained in my
home-country, except as otherwise provided in this Policy. In return, Equinix
will advance wages that I have not yet earned to assist with the payment of my
actual home and host-country tax liabilities within the limits prescribed by the
Policy. Additionally, I agree to have the highest marginal tax rate, as
indicated in the US equalization policy, withheld on all Restricted Stock Unit
income while on assignment.

I understand that these wage advances provided by Equinix for payment of taxes
constitutes an obligation by me to Equinix, which will be reconciled with the
final liabilities that are Equinix responsibility through the annual tax
equalization settlement calculation. After completion of the tax equalization
settlement statement for each taxable year, I agree to repay any obligation for
each taxable year within thirty (30) days. If I fail to repay any obligation to
Equinix within thirty (30) days after completion of the tax equalization
settlement statement, then, unless Equinix and I have agreed otherwise in
writing, Equinix shall have the right to:

a) Reduce any foreign assignment allowances or reimbursements due to me, and/or

b) Reduce future amounts paid to me whether as wages, salary or other
compensation for services performed in light of my having received wage advances
that I have not yet earned.

The total obligation will become immediately due and payable if my employment
with Equinix or any of its affiliate corporations is terminated, whether
voluntarily or involuntarily.

If I fail to furnish tax records in response to a request by Equinix pursuant to
the Policy, or cease employment with Equinix or any of its subsidiaries for any
reason before the tax records needed to complete the year-end tax equalization
settlement statement under the Policy are available, then Equinix shall have the
right to calculate such amounts by making reasonable assumptions of probable
taxes. If an amount is owed to Equinix, Equinix shall also have the right to
require immediate payment of such amount, including the right to reduce future
amounts paid to me whether as wages, salary or other compensation for services
performed in light of my having received wage advances that I have not yet
earned, unless Equinix and I have agreed otherwise in writing.

 

Page 5 of 6



--------------------------------------------------------------------------------

By signing, I accept all terms and conditions of this Tax Equalization Policy
Agreement. Acknowledgment and acceptance:

Employee Name: Eric Schwartz

/s/ Eric Schwartz

 

Distribution: Signed Original to: Anita Kriek

 

Page 6 of 6